Citation Nr: 9905007	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for right (major) shoulder disability, currently 
rated as 30 percent disabling.  

2.  Entitlement to the assignment of a higher disability 
evaluation for lumbosacral strain, currently rated as 10 
percent disabling.  

3.  Entitlement to the assignment of a higher disability 
evaluation for tinnitus, currently rated as 10 percent 
disabling.  

4.  Entitlement to the assignment of a higher disability 
evaluation for bilateral hearing loss, currently rated as 
noncompensable.

5.  Entitlement to the assignment of a higher disability 
evaluation for hemorrhoids, currently rated as 
noncompensable.

6.  Entitlement to the assignment of a higher disability 
evaluation for sinusitis, currently rated as noncompensable.

7.  Entitlement to the assignment of a higher disability 
evaluation for a recurring facial sebaceous cyst, left side 
of nose, previously excised, currently rated as 
noncompensable.

8.  Entitlement to the assignment of a higher disability 
evaluation for, antral gastritis and duodenitis, currently 
rated as noncompensable.

9.  Entitlement to the assignment of a higher disability 
evaluation for residuals, right wrist sprain (major), 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
the disabilities at issue and assigned the disability ratings 
currently in effect.  A notice of disagreement as to the 
assigned disability ratings was received in March 1997.  A 
statement of the case was issued in June 1997, and a 
substantive appeal was received in July 1997.  

The issues regarding the right shoulder condition, 
lumbosacral strain and a antral gastritis and duodenitis will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service connected tinnitus is bilateral, 
constant and high pitched.

2.  VA audiometric examination in December 1996 examination 
revealed level II hearing loss in the right ear and level I 
hearing loss in the left ear.

3.  The veteran's service connected hemorrhoids are 
manifested by no more than mild or moderate external or 
internal hemorrhoids; there is no evidence of large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue. 

4.  The veteran's service connected sinusitis is manifested 
by infrequent headaches, but without frequently 
incapacitating recurrences, purulent discharge or crusting 
and not more than six non-incapacitating episodes per year.  

5.  The veteran's service connected sebaceous cyst on the 
left cheek of the face is manifested by a surgical scar and 
recurrence of a cyst approximately 1/4 inch in diameter, which 
more nearly approximates a moderate disfiguring scar.

6.  The veteran's service connected residuals of right wrist 
sprain (major) are manifested by slight pain on palpation to 
the dorsum of the distal radius; active dorsiflexion is to 50 
degrees, passive dorsiflexion is to 70 degrees, palmar 
flexion is to 80 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 10 percent for tinnitus 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Codes 6260 (1998).

2.  The criteria for entitlement to assignment of a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998).

3.  The criteria for entitlement to assignment of a 
compensable rating for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).

4.  The criteria for entitlement to assignment of an 
evaluation of 10 percent, but no higher, for sinusitis have 
been met effective from August 8, 1996.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (prior and subsequent to October 7, 1996).

5.  The criteria for entitlement to assignment of an 
evaluation of 10 percent, but no higher, for a recurring 
facial sebaceous cyst have been met effective from August 8, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7819 (1998).

6.  The criteria for entitlement to assignment of a 
compensable rating for residuals of a right wrist sprain 
(major) have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from a February 1997 rating 
decision which established service connection for the 
disabilities at issue and assigned initial disability 
evaluations effective from August 8, 1996 (the day after the 
date of the veteran's discharge from service).  Accordingly, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Further, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Accordingly, the increased evaluation issues on 
appeal are well-grounded.  After examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to the tinnitus, hearing loss, 
hemorrhoids, sinusitis facial cyst and right wrist disability 
issues, and that no further assistance to the veteran is 
required to comply with the duty to assist with regard to 
these particular issues.  38 U.S.C.A. § 5107(a).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  Functional loss of use as the 
result of a disability of the musculoskeletal system may be 
due to the absence of bones, muscles, or  joints, or may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59;  see also DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
disabilities. 

Tinnitus and Hearing Loss

The veteran was afforded a VA audiological examination 
conducted in December 1996.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
65
LEFT
10
5
10
35
45

The average decibel loss between 1000 and 4000 Hertz was 35 
decibels in the right ear, and 23 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 90 percent in the right ear and 96 percent in the left 
ear.  The veteran also reported a bothersome, constant high-
pitched tinnitus.  The veteran's report of tinnitus and 
hearing loss were regarded as consistent with a history of 
noise exposure.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with average hearing 
threshold levels as measured by pure-tone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometry 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on 
audiological examination in December 1996, the Board observes 
that average pure tone loss is 35 decibels in the right ear, 
along with speech discrimination findings of 90 percent, and 
23 decibels in the left ear, along with 96 percent speech 
discrimination findings.  Such findings correspond to 
auditory Level I designation (better ear) and auditory 
Level II designation (poorer ear), respectively.  The Board 
notes that a zero percent rating is warranted for bilateral 
defective hearing where pure tone threshold in one ear 
warrants an auditory acuity Level I designation, and the 
poorer ear warrants an auditory acuity level below Level V 
designation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
current findings do not approximate an evaluation other than 
noncompensable.  Accordingly, the preponderance of the 
evidence is against an increased evaluation for bilateral 
hearing loss.

Pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6260, a ten 
(10) percent evaluation is assigned when the tinnitus is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The assigned evaluation of 10 percent 
represents the maximum schedular evaluation available for 
this disability.  In the absence of any showing as to the 
inadequacy of the schedular rating, the preponderance of the 
evidence is against an increased evaluation for tinnitus.

Hemorrhoids

The veteran was afforded a VA general medical examination in 
December 1996.  He reported frequent rectal bleeding 
occurring every month or every other month, as well as 
exacerbations from spicy food.  He frequently obtained relief 
with Preparation H.  Hemorrhoids were noted at 12, 3 and 6 
o'clock.  They were not thrombosed and were not reported as 
large.  The diagnosis was external hemorrhoids, 
nonthrombosed, possible internal hemorrhoids.  

The veteran was afforded another VA examination in September 
1997 for his stomach.  External hemorrhoids were present, but 
internal hemorrhoids or lesions were not felt.  Stool was 
hemoccult negative.  Pertinent assessment was 
gastroesophageal reflux disease, external hemorrhoids, and 
possible irritable bowel.  The hemorrhoids were not commented 
upon as large or with excessive redundant tissue.

A flexible sigmoidoscopy was conducted in November 1997, 
which reported no polyps, diverticula or other lesions.  A 
barium enema performed in December 1997 was returned as 
normal.  

A noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires persistent bleeding with 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.  Although the veteran has 
complained of rectal bleeding, no clinical evidence of 
bleeding has been appreciated despite a number of 
examinations and tests on a variety of dates.  Moreover, the 
evidence does not show large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue.  Hence, the 
preponderance of the evidence is against entitlement to a 
compensable evaluation for this condition.

Sinusitis

The general rating formula for sinusitis is recognized at 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  The Board 
observes that effective October 7, 1996, a new General Rating 
Formula for Sinusitis was implemented.  61 Fed. Reg. 46,720 
(1996) (codified at 38 C.F.R. § 4.97, Diagnostic Code 6514).  
According to the General Rating Formula for Sinusitis, a 
noncompensable evaluation is warranted where sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is for 
application for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6514 and Note.

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation is warranted for moderate chronic 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A 30 percent evaluation requires severe chronic 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is warranted 
for postoperative chronic sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.

The veteran's claim with respect to this condition was 
originally filed in September 1996 and predated the new 
regulations.  When a regulation changes during the pendency 
of a claim for VA benefits, and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran claims to suffer from congestion and nasal 
discharge, as well as headaches when exposed to air 
conditioning.  X-rays of the sinus from December 1996 were 
normal.  He reported symptoms in December 1996 which occurred 
annually between November and February, lasting several weeks 
at a time with sinus and nasal congestion and drainage along 
with sinus headaches.  His diagnosis resulting from the 
December 1996 VA examination was, in pertinent part, 
recurrent sinusitis with tobacco abuse.  

Several medical examinations after service have attributed 
headaches to the veteran's sinusitis.  However, there is no 
indication of incapacitating episodes.  X-rays from December 
1996 did not demonstrate air fluid level or other abnormal 
soft tissue density.  The impression was normal paranasal 
sinus series.  At his hearing in November 1997, he reported 
only using Afrin, Tylenol and Sudafed to relieve the symptoms 
since active service.  He has not used antibiotics.  There is 
no evidence of purulent discharge or incapacitating episodes.

Under the old evaluation criteria, moderate chronic sinusitis 
manifested by discharge and with headaches warrants a 10 
percent disability evaluation.  In view of the veteran's 
complaints of headaches several times a year, the Board 
believes that the criteria for a 10 percent rating under the 
old criteria have been met, effective from August 8, 1996.  
However, in the absence of more severe symptomatology such as 
incapacitating episodes, or a purulent discharge or the need 
for prolonged antibiotic treatment, the nature of the 
pathology in this case does not approximate a higher 
evaluation under either the new or old rating criteria.


Sebaceous Cyst

The veteran underwent an excision in October 1991 to remove a 
small sebaceous cyst on the left cheek of the face.  He 
contends that the scar has thickened and feels that the cyst 
is returning.  The cyst was not reported as draining or 
causing pain but was only of cosmetic concern.  The relevant 
diagnosis deriving from the December 1996 general medical 
examination was sebaceous cyst with status post excision with 
recurrence.  Color photographs were taken and incorporated in 
the claims file. 

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819, benign 
new growths of the skin are to be rated as disfigurement 
scars, etc.  Diagnostic Code 7800 provides a noncompensable 
rating for disfiguring scars of the head, face or neck.  A 10 
percent rating is assigned for moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  
The Note to this provision states that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the ratings under Code 7800 may 
be further increased.  

The cyst in this case is approximately 1/4 inch in diameter.  
Photographs of the veteran's face do clearly show that the 
scar at the cyst site is visible.  Although the scar appears, 
in the Board's view, to be only slightly disfiguring, the 
Board does acknowledge that the location of the scar to the 
left side of the nose does perhaps give rise to some 
reasonable argument that it could be considered moderate in 
degree.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that the disability picture 
attributable to the facial scar more nearly approximates the 
criteria for a 10 percent rating.  38 C.F.R. § 4.7.  
Accordingly, a 10 percent rating is warranted effective from 
August 8, 1996.

However, the clear preponderance of the evidence is against a 
finding that the scar is severely disfiguring, and a rating 
in excess of 10 percent is therefore not warranted. 

Right Wrist

The veteran had an in-service hyperextension injury to his 
right (major) wrist in 1986, when his plane experienced a 
sudden drop in altitude.  

The veteran was afforded a VA examination in December 1996 at 
which he reported no further treatment after initial 
convalescence.  He also reported occasional decreased range 
of motion and pain that was not associated with any 
particular activity.  Wrist flexion was nonpainful on range 
of motion, with extension to 80 degrees and flexion to 85 
degrees; ulnar deviation was to 40 degrees and radial 
deviation to 30 degrees.  There was very mild pain on 
palpation over the dorsum of his distal radius.  Impression 
was right wrist pain, status post injury with no residuals 
other than occasional stiffness and pain.  The examiner 
specifically commented that there was no loss of motion.  

Wrist X-rays from December 1996 returned a normal impression 
without acute fracture or dislocation and failed to identify 
any degenerative changes.  A clinical record from March 1997 
reported a ganglion on the right wrist.

In December 1997, the veteran was afforded another VA 
examination for the wrist.  He complained of his wrist 
freezing after making a fist and of continued pain.  He 
described a painful enlarged bony area on the dorsum of the 
wrist and of difficulty using his right hand.  Objectively, 
hand clenching was 3/5 on the right and 5/5 on the left.  
Wrist dorsiflexion was actively to 50 degrees; passively it 
could be taken to 70 degrees.  Palmar flexion was to 80 
degrees; ulnar deviation was to 40 degrees and radial 
deviation to 20 degrees.  The examiner questioned how much 
the veteran really applied himself to the tests.  There was 
no obvious deformity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca at 206.

Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion.  38 C.F.R. § 4.71, Plate I. Limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm, warrants a 10 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
It is clear from the December 1996 and December 1997 
examinations that there is no clinically demonstrated 
limitation of motion to warrant a compensable rating under 
the above diagnostic criteria. 

However, the veteran reported at his hearing in November 1997 
and on VA examination in December 1997 that on certain 
motions his hand and wrist will lock and become entirely 
immobile for periods lasting 3 days.  In other words, the 
veteran is essentially asserting that he suffers flare-ups 
which do limit range of motion to a degree which would be 
compensable.  Although pain can be an important factor in 
evaluating a given disability, 38 C.F.R. § 4.59, DeLuca v. 
Brown, some functional loss supported by adequate pathology 
must be apparent.  38 C.F.R. § 4.40.  Except for the 
veteran's assertions regarding flare-ups, there is no 
evidence to support a finding of additional functional loss 
due to pain, including during flare-ups, so as to otherwise 
warrant a compensable rating at this time.  The Board notes 
here that at least one examiner questioned the veteran's full 
cooperation in range of motion testing.  Moreover, such 
episodes or flare-ups are not reported in the veteran's 
extensive service medical records.  In this case, no 
functional loss attributable to pain beyond that evidenced by 
a slight limitation of motion has been observed in an 
examination setting.  Accordingly, an increased evaluation 
for a right wrist condition is not warranted.


Conclusion

There is no competent evidence of record which indicates that 
the veteran's several disabilities either individually or 
collectively have caused marked interference with employment 
beyond that which is contemplated under the schedular 
criteria, or that there has been any necessary inpatient 
care.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 

Finally, with regard to the above-discussed issues, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit more favorable 
determinations than set forth in this decision. 


ORDER

Entitlement to the assignment of a disability rating in 
excess of 10 percent for tinnitus is not warranted.  
Entitlement to the assignment of compensable ratings for 
bilateral hearing loss, for hemorrhoids, and for residuals of 
a right wrist sprain (major) is not warranted.  To this 
extent, the appeal is denied.

Entitlement to assignment of a 10 percent evaluation for 
sinusitis effective August 8, 1996, is warranted.  
Entitlement to assignment of a 10 percent rating for 
recurring facial sebaceous cyst effective August 8, 1996, is 
warranted.  To this extent, the appeal is granted. 


REMAND

The veteran was afforded a VA joints examination in September 
1997 for his right shoulder disability which is described for 
rating purposes as acromioclavicular impingement syndrome 
with rotator cuff tendinopathy, right shoulder, status post 
arthroscopy and debridement (major).  At that time, he was 
also examined for his service-connected lumbosacral strain.  
That examination also reported the veteran had been receiving 
physical therapy.  However, physical therapy notes have not 
been associated with the claims file.  The VA's statutory 
duty to assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, such 
records should be associated with the claims file and 
considered in the evaluation of the veteran's pertinent 
disabilities. 

A September 1997 report of an electromyograph (EMG) from 
Lincoln Neurology noted that one of the superficial branches 
of the axillary nerve was injured during arthroscopic surgery 
of the right shoulder.  The examiner commented that a 
recovery period of 18 months should pass before the full 
extent of any residuals could be determined; such a period 
had yet to elapse.  Since that medical report is the most 
current record directly addressing the right shoulder, the 
Board is of the opinion that a more current medical 
examination would be beneficial in assessing the full extent 
of the right shoulder disability. 

With regard to the veteran's service-connected antral 
gastritis and duodenitis, the Board notes that the RO has 
rated this disability under the provisions of Diagnostic Code 
7307.  In association with the veteran's September 1997 VA 
examination for the stomach, the examiner recommended that 
the veteran should have a gastrointestinal evaluation with at 
least a flexible sigmoidoscopy and that a complete blood 
count (CBC) should be conducted.  It is not clear whether the 
recommended special tests were accomplished.  In view of the 
fact that the examining physician determined as a matter of 
medical judgment that such additional tests were pertinent to 
reaching a determination at to the severity of the veteran's 
gastrointestinal disorder, the Board believes that further 
action is required to ensure a proper record. 

For the reasons set forth above, the case is REMANDED for the 
following actions:

1.  Any VA medical records (which are not 
already of record) documenting ongoing 
treatment for the veteran's right 
shoulder disability, lumbosacral strain 
and antral gastritis and duodenitis 
should be associated with the claims 
file. 

2.  The veteran should be afforded 
special VA orthopedic, neurological and 
gastrointestinal examinations for the 
purpose of ascertaining the severity of 
his service-connected right shoulder 
disability, lumbosacral strain, and 
antral gastritis and duodenitis.  The 
claims file must be made available to the 
examiners for review in conjunction with 
the examinations, and all special tests 
and studies deemed medically advisable 
should be accomplished.  With regard to 
the right shoulder disability, the 
examination should clearly indicate 
whether the veteran suffers any nerve 
damage.  With regard to both the right 
shoulder disability and the lumbosacral 
strain, the examiner(s) should be asked 
to determine whether there is any 
weakened movement, excess fatigability, 
or incoordination with respect to each 
disability and, if feasible, the 
examiner(s) should report the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner(s) should also address whether 
pain could significantly limit functional 
ability during flare-ups or when the 
joint in question is used repeatedly over 
a period of time.  The report of the 
gastrointestinal examination should 
clearly address the special test 
recommendations documented in the report 
of the September 1997 examination and 
indicate whether such tests were 
accomplished (if so, comment upon) and/or 
whether such tests are still determined 
to be necessary.  Further, the 
gastrointestinal examiner should clearly 
report all examination findings in 
keeping with applicable diagnostic 
criteria.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the assignment of 
higher ratings is warranted for the 
veteran's right shoulder disability, 
lumbosacral strain, and antral gastritis 
and duodenitis.  In evaluating the right 
shoulder and lumbosacral strain 
disabilities, all applicable diagnostic 
criteria should be applied and express 
consideration given to the provisions of 
38 C.F.R. §§ 4.40, 4.45 as discussed in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The Ro should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The purpose of this remand is to ensure an adequate record 
for appellate review.  The Board does not intimate any 
opinions as to the eventual determinations to be made.  The 
veteran is free to submit additional evidence in support of 
his appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

